GOLDTHWAITE, J.
— At the trial of this cause, in the Circuit court, the plaintiff offered in evidence, and proved the execution of a bill of sale for the slave in controversy. The bill of sale is stated to have been regular, made by a constable to the plaintiff, as purchaser of the slave, at a public slale, pursuant to law, in the discharge of his official duties, by virtue of sundry executions from a justice of the peace, against one Reid, under whom the defendant also claimed by subsequent purchase. The court excluded this bill of sale, but its reason for so doing is not stated.
That this evidence was proper to be admitted as conducing to prove a title in the plaintiff, cannot, we think, be denied, without violating the rules of law. So far as this evidence tended to prove the factum of a sale by the the constable, it was certainly as regular and proper to be admitted, as the declaration of witnesses to the same fact. The legal effect of this act of sale, is not the question which appears to have been decided by the court; and if the case turned on this point, it should so appear on the record. It was not necessary, to the introduction of this evidence, that it should first be made to appear that a judgment and execution had been obtained against Reid, for there were many other cases, in which the mere factum of a sale would be properly in evidence. As if after a sale had been made by a constable without color of authority, the person whose property had been sold, was to ratify the act, or receive the money arising from *269the sale, knowing of the purchase payment of another. These cases are mere illustrations, to shew, that the bill of sale might properly he admitted in evidence, in cases where no judgment or execution existed. We do not undertake now to determine, that cases may not exist where it would be proper for a court to disembarrass the questions before a jury, by the exclusion of a paper title, which was not regularly deduced, and which could be evidence for no purpose; but even in such cases, it should clearly appear that the evidence could have no bearing on the case before the jury.
The evidence excluded by the court below, might have had no effect on the rights of the parties, and if so, the court should have charged on this point, but it should not have been rejected or excluded without distinctly shewing the reason for its exclusion.
The question as to the rejection of evidence of general notoriety, was rightly determined by the Circuit court. General notoriety, public rumor, general reputation, etc. etc. are too uncertain to have any legal effect whatever, in the determination of the rights of individuals; and the cases in which hearsay evidence is proper to be admitted, are clearly defined and laid down in the books. This is not such a case as authorised the introduction of this species of evidence.
The judgment of the Circuit court is reversed, and the cause remanded.